Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 12, 2015

                                              No. 04-15-00543-CV

            IN THE MATTER OF THE GUARDIANSHIP OF BERTHA GUERRERO, an
                                 Incapacitated Person,

                             From the Probate Court No 2, Bexar County, Texas
                                       Trial Court No. 2015-PC-1702
                                 Honorable Tom Rickhoff, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 14, 2015.

                                                                       PER CURIAM


      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              John Wennermark                              Kathleen T. Whitehead
                 1924 N Main Ave.                             3004 Nacogdoches Rd
                 San Antonio, TX 78212-3942                   San Antonio, TX 78217-4523